DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 04/21/2020, are acknowledged. 

Response to Arguments
Applicant’s remarks with regard to claim interpretations under 35 USC 112(f), have been fully considered, however, are not persuasive. The claims recite “optical shape sensing (OSS)” followed by the nonce term “system”. See MPEP 2181(I), wherein it is stated “Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).” Applicant submits on p. 9 that the Office “has not successfully rebutted the presumption”. Applicant is directed to the cited section of the manual that states that the presumption “is overcome when the claim term fails to recite sufficiently definite structure or else recites the function without reciting sufficient structure for performing that function”. In this case, “system” is the generic placeholder and a substitute for the term means wherein sufficiently definite structure would not be recognized as being recited in the claim itself for performing the claimed function. Additionally, “optical shape sensing” is a functional rather than a structural modifier. The structure(s) cited from the 
Applicant’s remarks with regard to claim rejections under 35 USC 112(b), have been fully considered, and are persuasive, therefore, claim rejections under 35 USC 112(b) are withdrawn in view of the amendments. 
Applicant’s remarks on p. 13-15 regarding claim rejections under 35 USC 103, have been fully considered, however; applicant argues that the prior art of record does not disclose or teach the guidewire is centrally located in the main body, and the OSS system is centrally located in the lumen of the guidewire, however, upon further consideration, a new ground(s) of rejection is made in view of Belleville (US 2015/0121674) , and therefore, the argument is not persuasive and/or moot. 

Claim Objections
Claims 9 and 31 are objected to because of the following informalities:  
Claim 9 recites “a radiopaques feature”, it is likely that applicant intended this to be written as “radiopaque feature”. 
Claim 31 recites “anchoring the endograft in ablood vessel”, it is likely that applicant intended this to be written as “anchoring the endograft in a blood vessel”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Optical shape sensing (OSS) system” in claims 1, 3-4, 9, 12, 14-16, and 31-34.  
“Registration module” in claim 12. 
“rotation measurement device” in claims 7 and 16. 
“optical shape sensing module” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
“Optical shape sensing (OSS) system” is found to sufficiently correspond with one or more optical fibers with Fiber Bragg gating sensors (Para [0034] – [0036]). 
“Registration module” is not found to correspond with sufficiently definite structure because while microprocessors are disclosed (Para [0033] and [0044]), there is no description of the algorithm(s) used for registration as required by MPEP 2181(B)(II). 
“rotation measurement device” is found to correspond with rotational tracking sensor 190 (p. 17, Para 2).
“optical shape sensing module” is not found to correspond with sufficiently definite structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-16 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “registration module” which looks to be a computer implemented function, however, the written description does not sufficiently disclose algorithms or specific methods applicant intends to use to accomplish the claimed functions. See MPEP 2161.01(I) and MPEP 2181(II)(B) for the required corresponding disclosed structure for a computer-implemented limitation invoking 35 U.S.C. . In this case, applicant has not detailed how the optical shape sensing data is to be registered to pre-operative or intra-operative images, as claimed, and instead merely restates the functions. For this reason, applicant has not complied with the written description requirement for computer-implemented functions.
Claim 12 recites “optical shape sensing module” which looks to be a computer implemented function, however, the written description does not sufficiently disclose algorithms or specific methods applicant intends to use to accomplish the claimed functions. See MPEP 2161.01(I) and MPEP 2181(II)(B) for the required corresponding disclosed structure for a computer-implemented limitation invoking 35 U.S.C. 112(f). In this case, applicant has not detailed the algorithms employed to interpret the optical shape sensing data, as claimed. For this reason, applicant has not complied with the written description requirement for computer-implemented functions.
Claim 34 recites “measuring a relative distance between the handles using the OSS system”, which looks to be a computer implemented function, however, the written description does not sufficiently disclose algorithms or specific methods applicant intends to use to accomplish the claimed functions. See MPEP 2161.01(I). In this case, applicant has not detailed how the distance between the handles is determined using the OSS system, as claimed, and merely restates the function absent any detail as to how the information is used or relates to the positioning of the handles. For this reason, applicant has not complied with the written description requirement for computer-implemented functions.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 sets forth a “registration module” and an “optical shape sensing module” which each invoke a means-plus-function interpretation according to the analysis set forth above. The specification does not disclose the corresponding structure for these limitations. Each of these limitations is a computer implemented means-plus-function limitation and the corresponding disclosed structure must therefore include both computer hardware and disclosure of the algorithm(s) applicant intends to use to accomplish the claimed functions. See MPEP 2181(II)(B). Since applicant has not disclosed the corresponding structure, it is unclear as to what structure applicant intends to use to accomplish the claimed functions. 
Claim 34 recites “measuring a relative distance between the handles using the OSS system”. It is unclear as to how the OSS system is utilized to determine the distance between handles. Specifically, it is unclear as to how the OSS system is capable of measuring the distance between handles, when the OSS system measures position and shape distortion based on the movement and bending of the guidewire as related to the reflected/refracted light and how this specifically relates to a distance between the handles. 
Clarification is needed. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2013/0158512), in view of Belleville (US 2015/0121674).

	
With respect to claim 1, Gutierrez teaches a medical device deployment system, comprising:
a main body (Abstract, “The optical guidewire (10) is for advancing a catheter (20) to a target region relative to a distal end of the optical guidewire (10)”; (Para [0002], “The guidewire is typically a thin wire with specifically designed material properties that facilitates a loading of the diagnostic or therapeutic catheter over a proximal end of the guidewire and an advancement of the catheter over the guidewire to reach the target region.” Wherein catheter 20 is the main body with a lumen in which guidewire 10 is passed through); 
a guidewire capable of being passed through the main body and including a lumen (Para [0002], “The guidewire is typically a thin wire with specifically designed material properties that facilitates a loading of the diagnostic or therapeutic catheter over a proximal end of the guidewire and an advancement of the catheter over the guidewire to reach the target region.” Wherein catheter 20 is the main body with a lumen in which guidewire 10 is passed through); and 
the OSS system being configured to measure at least one of shape, position or orientation of a medical device being deployed relative to an anatomical feature shape of the optical fiber (Para [0007], “To this end, the optical guidewire includes one or more guidewire fiber cores for generating an encoded optical signal indicative of a shape of the optical guidewire. The optical guidewire controller is responsive to the encoded optical signal for reconstructing the shape of the optical guidewire, and the 
wherein the guidewire is centrally located in the main body

    PNG
    media_image1.png
    661
    599
    media_image1.png
    Greyscale

Wherein guidewire 10 is shown to be centrally located within catheter 20 (i.e. the main body). 
optical shape sensing (OSS) system configured to pass through the lumen in the guidewire, and the OSS system (Para [0026], “As shown in FIG. 1A…. encoded optical signal 16 is transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0028], “As shown in FIG. 1C… optically coupling fiber cores 11 and 14 whereby encoded optical signal 16 is again transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0020], “Examples of an optical fiber and a fiber core include, but are not limited to, a flexible optically transparent glass or plastic fiber incorporating an array of fiber Bragg gratings integrated along a length of the fiber as known in the art, and a flexible optically transparent Wherein cores 11 pass through the optical guidewire 10 for transmission of optical signals indicating each change of shape of optical guidewire 10, See Para [0021]) 
However, Gutierrez does not teach that the OSS system is centrally located in the lumen of the guidewire.
In the field of optical guidewires, Belleville teaches in at least Figs. 2-3, a guidewire including a lumen (Para [0083], “It is rather preferably considerably larger than the optical fiber 11 such that the fiber 11 is loose in the lumen of the guidewire tubing 12.”) and an optical fiber centrally located within the guidewire (Para [0018], “According to an aspect, a gap exists between an outside diameter of the first optical fiber and an inside diameter of the guidewire tubing, and wherein the centering further comprising slipping an overlay tubing over the optical fiber to fill the gap at least in part”; (Para [0074], “Alignment assembly device 20 shown in FIG. 3 is therefore used to center the first optical fiber 11 in the guidewire tubing 12.”)

    PNG
    media_image2.png
    714
    475
    media_image2.png
    Greyscale

It would have been obvious to modify the system of guidewire localization as taught by Gutierrez to include the optical fiber cores of the OSS system to be centrally located within the guidewire lumen as taught by Belleville for stability of the optical connection, as taught by Belleville in [0078]. 
	
With respect to claim 2, Gutierrez teaches the deployment system as recited in claim 1, wherein the guidewire (103) is deformed with a shape template (128) for registering the position in shape optical shape sensing data along the guidewire (Para [0023], ““An example of the shape reconstructor includes, but is not limited to, a reconstruction engine installed as software and/or firmware on any type of computer for implementing a known shape reconstruction technique. In particular, a known shape reconstruction technique for correlating encoded optic signal 16 into Wherein a known shape is a shape template for the registration of position).

With respect to claim 12, Gutierrez teaches a deployment system (See abstract, Fig. 3B, wherein the abstract sets forth that the system advances an interventional tool and it is therefore capable of deploying or placing an endograft), comprising: 
a workstation (optical guidewire unit 50, as shown in Figs. 3A and 3C) including a processor (Para [0022], “Optical guidewire controller 12 incorporates an optical interface (not shown) and a shape reconstructor (not shown) for processing encoded optical signal 16 to thereby periodically reconstruct a portion or an entire shape of optical guidewire 10.”); 
an optical shape sensing module stored in memory and configured to interpret optical shape sensing data (Para [0007], “To this end, the optical guidewire includes one or more guidewire fiber cores for generating an encoded optical signal indicative of a shape of the optical guidewire. The optical guidewire controller is responsive to the encoded optical signal for reconstructing the shape of the optical guidewire, and the guidewire interface includes one or more interface fiber cores optically coupled to the optical guidewire controller”; (Para [0023], “An example of the shape reconstructor includes, but is not limited to, a reconstruction engine installed as software and/or firmware on any type of computer for implementing a known shape reconstruction technique.” Wherein the installation of software and/or firmware requires a storage, and therefore, although Gutierrez does not explicitly recite a memory, those ordinarily skilled understand that a computer requires associated storage for the installation of software on it, as cited); 
a deployment system including a tube (Para [0002], “Many minimally invasive cardiovascular interventions are performed with catheters, which are long thin tubes that can be advanced through the Wherein catheter 20 is a tube);
a guidewire capable of being passed through the tube (Para [0002], “Many minimally invasive cardiovascular interventions are performed with catheters, which are long thin tubes that can be advanced through the blood vessels with diagnostic or therapeutic payloads…the diagnostic or therapeutic catheter over a proximal end of the guidewire and an advancement of the catheter over the guidewire to reach the target region.” Wherein catheter 20 is a tube, and wherein the guidewire is passed through the tube)
an optical shape sensing (OSS) system configured to pass through the lumen in the guidewire (Para [0027]: “In practice, the catheter 20 may be partially or fully extend along optical guidewire 10 upon being loaded upon optical guidewire 10.”) and including a lumen (Para [0019]; the guidewire 10 has an optical fiber “core” 11, and therefore is interpreted as having a lumen, as the guidewire would not be able to have a “core” if it were arranged as a solid piece of metal, for example), the OSS system being configured to measure at least one of shape, position or orientation of an instrument relative to a blood vessel for placement of the instrument (Para [0023], “processing encoded optic signal 16 to partially or entirely reconstruct the shape of optical guidewire 10 and for generating fiber shape data in an appropriate form that enables an imaging system (e.g., an X-ray system, a MRI system, a CT system, an US system or a IVUS system) to visually display an instantaneous position and orientation of optical guidewire 20 and more particularly, a movement tracking of optical guidewire 20”; (As a result, optical guidewire controller 12 may partially or entirely reconstruct a shape of optical guidewire 10 having catheter 20 loaded thereon.” Wherein the position and orientation of the optical guidewire as well as the catheter 20 is determined, , see Fig. 1C, and wherein the catheter is placed within a blood vessel and the system would be functionally capable of placing an endograft with the same specificity of functions without modification); and 
a registration module configured to register the optical shape sensing data to pre-operative or intra-operative images (Para [0031]: “As optical guidewire 40 is navigated, optical guidewire controller 51 operates to partially or entirely reconstruct the shape of optical guidewire 40 whereby an imaging system 70 (e.g., an X-ray system, a MRI system, a CT system, an US system or an IVUS system) may display an overlay of optical guidewire within a scan image of target region 62.”) wherein the guidewire is centrally located in the tube (See Figs. 2-3, wherein the guide wire is placed within catheter 20), and 
optical shape sensing (OSS) system configured to pass through the lumen in the guidewire, and the OSS system (Para [0026], “As shown in FIG. 1A…. encoded optical signal 16 is transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0028], “As shown in FIG. 1C… optically coupling fiber cores 11 and 14 whereby encoded optical signal 16 is again transmitted from guidewire fiber core(s) 11 through interface fiber core(s) 14 to optical guidewire controller 12”; (Para [0020], “Examples of an optical fiber and a fiber core include, but are not limited to, a flexible optically transparent glass or plastic fiber incorporating an array of fiber Bragg gratings integrated along a length of the fiber as known in the art, and a flexible optically transparent glass or plastic fiber having naturally variations in its optic refractive index occurring along a length of the fiber as known in the art.” Wherein cores 11 pass through the optical guidewire 10 for transmission of optical signals indicating each change of shape of optical guidewire 10, See Para [0021])
However, Gutierrez does not teach that the optical fiber(s)/OSS system is centrally located in the lumen of the guidewire.
In the field of optical guidewires, Belleville teaches in at least Figs. 2-3, a guidewire including a lumen (Para [0083], “It is rather preferably considerably larger than the optical fiber 11 such that the fiber 11 is loose in the lumen of the guidewire tubing 12.”) and an with an optical fiber centrally located within the guidewire (Para [0018], “According to an aspect, a gap exists between an outside diameter of the first optical fiber and an inside diameter of the guidewire tubing, and wherein the centering further 

    PNG
    media_image2.png
    714
    475
    media_image2.png
    Greyscale

It would have been obvious to modify the system of guidewire localization as taught by Gutierrez to include the optical fiber cores of the OSS system to be centrally located within the guidewire lumen as taught by Belleville for stability of the optical connection, as taught by Belleville in [0078]. 

With respect to claim 13, Gutierrez teaches the endograft deployment system as recited in claim 12, wherein the guidewire is deformed with a shape template (128) for registering the position in shape data along the guidewire (Para [0023], ““An example of the shape reconstructor includes, but implementing a known shape reconstruction technique. In particular, a known shape reconstruction technique for correlating encoded optic signal 16 into strain/bend measurements that are integrated into a shape of optical guidewire 10. In practice, the reconstruction engine may or may not be integrated into the imaging system.” Wherein a known shape is a shape template for the registration of position).

Claims 3-6, 9, 11, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Belleville, as applied to claims 1-2 and 12-13, and further in view of Tang (US 2009/0187108).

With respect to claims 3, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach at least one handle coupled to the main body, the at least one handle including an attachment position for the OSS system exiting the guidewire.
In the field of analysis and treatment of a body lumen, Tang teaches at least one handle (105) coupled to the main body, the at least one handle including an attachment position for the optical fiber of the OSS system exiting the guidewire (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers according to an embodiment of the invention…. In an embodiment, slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C…a handle 517 can rotate segment 515 and tubular piece 520 so as to 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 for manipulation of optical fibers to obtain the predictable result of improved positioning and measurement of guidewire position and/or shape and target acquisition as taught by Tang.  
The motivation being to rotate elements or disengage elements by manual manipulation, as cited in para [0270]. 
	 
With respect to claims 4, Gutierrez as modified teaches the deployment system as recited in claim 1. 
However, Gutierrez as modified does not teach further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system.
In the field of analysis and treatment of a body lumen, Tang teaches further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers…slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C.” Wherein the system comprises slidable fibers, thus, is shown to be capable of attaching more than one OSS system)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 for manipulation of optical fibers as taught by Tang.


With respect to claims 5, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach a clamping mechanism configured to clamp the main body to the guidewire.
In the field of analysis and treatment of a body lumen, Tang teaches a clamping mechanism configured to clamp the main body to the guidewire (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again.” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the guidewire to be repositioned within catheter components and prevent the it from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and target acquisition as taught by Tang in [0270].  

With respect to claims 6, Gutierrez as modified teaches the deployment system as recited in claim 1. 
a first coupling feature on the main body and a second coupling feature on the guidewire, the first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween.
In the field of analysis and treatment of a body lumen, Tang teaches a first coupling feature on the main body and a second coupling feature on the guidewire, the first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again.” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang in [0270].  

With respect to claims 9, Gutierrez as modified teaches the deployment system as recited in claim 1. 
However, Gutierrez as modified does not teach at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature. 
In the field of analysis and treatment of a body lumen, Tang teaches at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire; (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination and to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter to obtain the predictable result of improved positioning and target acquisition as taught by Tang.     

the deployment system as recited in claim 1,
However, Gutierrez as modified does not teach wherein the deployment system is an endograft deployment system or is a deployment system which includes a mitral clip, a valve or a balloon catheter. 
In the field of analysis and treatment of a body lumen, Tang teaches wherein the deployment system is an endograft deployment system or is a deployment system which includes a mitral clip, a valve or a balloon catheter (Para [0003], “More particularly, the present invention relates to a balloon catheter system that is used to perform methods of analysis and angioplasty of endovascular lesions”; (Para [0206], “FIG. 21A is another illustrative view of an arrangement of slidably movable fibers integrated with an inflatable balloon catheter”; (Para [0217], “The distal end of catheter assembly 10 includes an inner balloon 50 and a flexible outer covering 30. In an embodiment, inner balloon 50 and outer covering 30 function as a lumen expanding balloon (e.g., an angioplasty balloon).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include an inflatable catheter to (Para [0003], “perform methods of analysis and angioplasty of endovascular lesions.”) as well as stent placement procedures as taught by Tang. 

With respect to claims 14, Gutierrez as modified teaches the endograft deployment system as recited in claim 12.
However, Gutierrez as modified does not teach at least one handle coupled to the tube, the at least one handle including an attachment position for the OSS system exiting the guidewire.
In the field of analysis and treatment of a body lumen, Tang teaches at least one handle coupled to the tube, the at least one handle including an attachment position for the OSS system exiting the guidewire system exiting the guidewire (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers according to an embodiment of the invention…. In an embodiment, slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C…a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide….and stop the progress of sliding motion until handle 517 is rotated again.”, Wherein the system comprises slidable fibers, thus, is shown to be capable of attaching more than one OSS system, See Fig. 22D)

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include a handle 517 for manipulation of optical fibers to obtain the predictable result of improved positioning and measurement of guidewire position and/or shape and target acquisition as taught by Tang.  

 With respect to claim 15, Gutierrez as modified teaches the deployment system as recited in claim 12. 
However, Gutierrez as modified does not teach further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system.
In the field of analysis and treatment of a body lumen, Tang teaches further comprising at least one handle coupled to the main body, the at least one handle including an attachment position for an additional OSS system (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers…slidably movable section 515 is included for Wherein the system comprises slidable fibers, thus, is shown to be capable of attaching more than one OSS system)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 for manipulation of optical fibers as taught by Tang.
  The motivation being to (Para [0266], “the slidably movable fibers 40M can be shifted to various positions along balloon 30 so as to provide more complete and/or detailed analysis at various positions along balloon 30.”)


Claim 7 and 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Belleville, as applied to claims 1 and 12, in view of Tang, and further in view of Selmon (US 6,010,449).

With respect to claims 7, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach a rotation measurement device configured to measure rotation between the main body and the guidewire.
In the field of analysis and treatment of a body lumen, Tang teaches rotation between the main body and the guidewire (Para [0270], “In an embodiment, a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to include a handle 517 with 
In the field of intravascular catheter imaging, Selmon teaches, a rotation measurement device configured to measure rotation (Col. 8, lines 39-42, “The motor-encoder imparts rotation to the imaging shaft and measures that rotation, such that the optical beam sweeps out a circumferential angle about the longitudinal axis of the imaging shaft.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez with a motor encoder for measuring the rotation of the shaft as taught by Selmon.  
	The motivation being (Col. 3, lines 26-27, “to reconstruct angular information about the artery interior”) as taught by Selmon. 

With respect to claims 16, Gutierrez as modified teaches the endograft deployment system as recited in claim 12.
 However, Gutierrez as modified does not teach a clamping mechanism configured to clamp the tube to the guidewire;
a first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween; 
a rotation measurement device configured to measure rotation between the tube and the guidewire; 
Radiopaque markers disposed on the guidewire to permit registration between the guidewire and the endograft; and 
at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system, 
wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature.
In the field of analysis and treatment of a body lumen, Tang teaches a clamping mechanism configured to clamp the tube to the guidewire (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again.” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
a first coupling feature and the second coupling feature being configured to engage each other to connect to prevent relative motion therebetween (Para [0025], “Optical connector 15 employs a guidewire connector 15a coupled to guidewire 10 and an interface connector 15b coupled to guidewire interface 13.” Wherein guidewire connector 15a is a first coupling feature and guidewire connector 15b is a second coupling feature configured to engage each other)
rotation between the tube and the guidewire (Para [0270], “In an embodiment, a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide.”); 
Radiopaque markers disposed on the guidewire (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the to permit registration between the guidewire and the instrument (Para [0020], “The catheter further includes a flexible, expandable first surface surrounding a segment of the conduit, the transmission output and a transmission input located within the flexible, expandable first surface, and a second surface radially translatable with respect to the flexible, expandable first surface, the at least one transmission input located between a portion of the flexible, expandable first surface and a portion of the second surface.”); and 
at least one clip-on attachment configured to attach the OSS system to a control handle of the deployment system, wherein the at least one clip-on attachment includes an adhesive portion coupled to the deployment system to attach the OSS system, the adhesive portion including a radiopaque feature (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire; (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope)”; (Para [0246], “Referring to FIG. 8D…. Adhesive 105, 115, and 125 can be of a type suitable for catheter applications including, for example, ultraviolet light cured adhesive that is translucent to the appropriate wavelength range(s).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include a handle 517 with catches 545 for manipulation of the guidewire, wherein the user rotates the handle for locking and unlocking of the catches 535 and 545, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter to obtain the predictable result of improved positioning and target acquisition as taught by Tang.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the 
In the field of intravascular catheter imaging, Selmon teaches, a rotation measurement device configured to measure rotation (Col. 8, lines 39-42, “The motor-encoder imparts rotation to the imaging shaft and measures that rotation, such that the optical beam sweeps out a circumferential angle about the longitudinal axis of the imaging shaft.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez with a motor encoder for measuring the rotation of an imaging shaft as taught by Selmon.  
	The motivation being (Col. 3, lines 26-27, “to reconstruct angular information about the artery interior.”) as taught by Selmon.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Belleville, as applied to claims 1-2, and further in view of Tang and Edouard (US 2015/0099942). 

With respect to claims 8, Gutierrez as modified teaches the deployment system as recited in claim 1.
However, Gutierrez as modified does not teach radiopaque markers disposed on the guidewire to permit registration between the guidewire and an instrument.
radiopaque markers disposed on the guidewire (Para [0232], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope).”) to permit registration between the guidewire and an instrument (Para [0020], “The catheter further includes a flexible, expandable first surface surrounding a segment of the conduit, the transmission output and a transmission input located within the flexible, expandable first surface, and a second surface radially translatable with respect to the flexible, expandable first surface, the at least one transmission input located between a portion of the flexible, expandable first surface and a portion of the second surface.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have further modified Gutierrez to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter or instrument being advanced to obtain the predictable result of improved positioning and target acquisition as taught by Tang.  
However, Gutierrez as modified does not teach an endograft. 
In the field of intravascular treatment devices, Edouard teaches an endograft (Para [0026], “In some embodiments, the scaffold may be formed from a malleable material…. In this arrangement, the positioning and deployment of the endograft can be accomplished by the use of an expansion means either separate or incorporated into the deployment catheter. This will allow the endograft to be positioned within the vessel and partially deployed while checking relative position within the vessel.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to incorporate the catheter with an endograft as taught by Edouard in order to provide diverse therapeutic effects to vascular sites. 
.   

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Belleville and Edouard. 
With respect to claims 31, Gutierrez teaches a method for instrument deployment, comprising: 
deploying a guide wire having an optical shape sensing (OSS) system within a lumen of a guide wire (Para [0007], “In operation, the optical connector facilitates a connection of the optical guidewire to the guidewire interface to optically communicate the encoded optical signal from the guidewire fiber core(s) through the interface fiber core(s) to the optical guidewire controller. Subsequent to the connection of the optical guidewire to the guidewire interface, the optical connector facilitates a disconnection of the optical guidewire from the guidewire interface and a loading of the Wherein cores 11 pass through the optical guidewire 10 for transmission of optical signals indicating each change of shape of optical guidewire 10, See Para [0021])
the guide wire configured to deliver an instrument into a vessel (Abstract, “The optical guidewire (10) is for advancing a catheter (20) to a target region relative to a distal end of the optical guidewire (10), wherein the optical guidewire (10) includes one or more guidewire fiber cores (11) for generating an encoded optical signal (16) indicative of a shape of the optical guidewire (10).” Wherein the catheter 20 is deployed through a vessel)
measuring at least one of shape, position or orientation of the guide wire using the OSS system to identify a shape, position or orientation of the instrument during deployment (Para [0023], “processing encoded optic signal 16 to partially or entirely reconstruct the shape of optical guidewire 10 and for generating fiber shape data in an appropriate form that enables an imaging system (e.g., an X-ray system, a MRI system, a CT system, an US system or a IVUS system) to visually display an instantaneous position and orientation of optical guidewire 20 and more particularly, a movement Wherein the position and orientation of the optical guidewire as well as the catheter 20 is determined, see Fig. 1C, and wherein the catheter is placed within a blood vessel); 
registering OSS data with image data on the vessel where the instrument is placed (Para [0031]: “As optical guidewire 40 is navigated, optical guidewire controller 51 operates to partially or entirely reconstruct the shape of optical guidewire 40 whereby an imaging system 70 (e.g., an X-ray system, a MRI system, a CT system, an US system or an IVUS system) may display an overlay of optical guidewire within a scan image of target region 62”; (Para [0002], “Many minimally invasive cardiovascular interventions are performed with catheters, which are long thin tubes that can be advanced through the blood vessels with diagnostic or therapeutic payloads (e.g., contrast agents, pressure transducers, balloon, stents, etc.).”; 
anchoring the instrument in a blood vessel; and removing the guidewire and the OSS system from the vessel (Para [0235], “As shown in FIG. 3E, balloon catheter 1010 is further inflated and dilating lumen 1060….. The treated and analyzed lumen 1060 is shown in FIG. 3F after deflation and removal of balloon catheter 1010.” Wherein the inflated balloon catheter is anchored within a blood vessel, and wherein the balloon catheter is deflated and removed from the vessel including the guidewire and OSS system) 
However, Gutierrez does not teach that the optical fiber cores are centrally located in the lumen of the guidewire.
In the field of optical guidewires, Belleville teaches in at least Figs. 2-3, an optical guidewire with an optical fiber centrally located within the guidewire (Para [0018], “According to an aspect, a gap exists between an outside diameter of the first optical fiber and an inside diameter of the guidewire tubing, and wherein the centering further comprising slipping an overlay tubing over the optical fiber to fill the gap at least in part”; (Para [0074], “Alignment assembly device 20 shown in FIG. 3 is therefore used to center the first optical fiber 11 in the guidewire tubing 12.”)

    PNG
    media_image2.png
    714
    475
    media_image2.png
    Greyscale

It would have been obvious to modify the system of guidewire localization as taught by Gutierrez to include the optical fiber cores of the OSS system to be centrally located within the guidewire lumen as taught by Belleville. 
The motivation being (Abstract, “The average gap around the optical fiber is between 1 .mu.m and 100 .mu.m for allowing a substantial displacement of the optical fiber inside the lumen during the centering.”) as taught by Belleville. 
However, Gutierrez as modified does not teach that the deployed instrument is an endograft. 
In the field of intravascular treatment devices, Edouard teaches deploying an endograft (Para [0026], “In some embodiments, the scaffold may be formed from a malleable material…. In this arrangement, the positioning and deployment of the endograft can be accomplished by the use of an expansion means either separate or incorporated into the deployment catheter. This will allow the 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified system of Gutierrez to incorporate the catheter with an endograft as taught by Edouard in order to provide diverse therapeutic effects to vascular sites. 
The motivation being (Para [0026], “stabilizes the position of the endograft within the artery by resisting the force of blood on the endograft until the endograft can be fully deployed.”) as taught by Edouard.  

With respect to claims 36, Gutierrez as modified teaches the method as recited in claim 31, wherein the guidewire is deformed by a shape template and the step of registering includes registering the OSS data to the image data using the shape template (Para [0023], “An example of the shape reconstructor includes, but is not limited to, a reconstruction engine installed as software and/or firmware on any type of computer for implementing a known shape reconstruction technique. In particular, a known shape reconstruction technique for correlating encoded optic signal 16 into strain/bend measurements that are integrated into a shape of optical guidewire 10. In practice, the reconstruction engine may or may not be integrated into the imaging system.” Wherein a known shape is a shape template for the registration of position).


Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutierrez, in view of Belleville and Edouard, as applied to claim 31, and further in view of Tang and Giller (US 2002/0045832).

the method as recited in claim 31.
However, Gutierrez as modified does not teach wherein deploying includes using a deployment system having at least one handle, the OSS system being coupled to the at least one handle and the method further comprises: 
measuring the at least one of shape, position or orientation of the handle along
with the guide wire.
In the field of analysis and treatment of a body lumen, Tang teaches wherein deploying includes using a deployment system having at least one handle, the OSS system being coupled to the at least one handle (Para [0270], “FIG. 22A is an illustrative view of the proximate end of a catheter instrument 500 for manipulating slidable fibers according to an embodiment of the invention…. In an embodiment, slidably movable section 515 is included for repositioning fibers 40M such as within the catheter components described in connection with FIGS. 19A-19C, 20A-B, and 21A-C…a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide….and stop the progress of sliding motion until handle 517 is rotated again.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville and Edouard to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination as taught by Tang. 
However, Gutierrez as modified does not teach measuring the at least one of shape, position or orientation of the handle along with the guide wire. 
	In the field of localizing medical instruments, Giller teaches measuring the at least one of shape, position or orientation of the handle along with the guide wire (Para [0049], 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Gutierrez as modified with a probe capable of tracking movements of rotation of a handle/holder about its longitudinal axis as taught by Giller in order to track the position of the handle as it is manipulated, which is consistent with the freehand advancing of Giller referenced in [0042].
	 
33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Belleville and Edouard, as applied to claim 31, and further in view of Tang.
With respect to claims 33, Gutierrez as modified teaches the method as recited in claim 31. However, Gutierrez as modified does not teach attaching the OSS system to at least one handle using a clip-on attachment device.
In the field of analysis and treatment of a body lumen, Tang teaches attaching the OSS system to at least one handle using a clip-on attachment device (Para [0270], “a handle 517 can rotate segment 515 and tubular piece 520 so as to disengage catches 535 and 545 and allow segment 515 to slide. In an embodiment, catches 545 are distributed along segment 530 so that when segment 515 is disengaged from a catch 545 and segment 515 proceeds to slide, another catch 545 positioned further toward the proximate end of the catheter will engage a catch 535 and stop the progress of sliding motion until handle 517 is rotated again” Wherein the catches are shown as clamps that prevent the sliding motion of the guidewire)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include a handle 517 with catches 545 for manipulation of the guidewire, thus, enabling the user to properly position the optical fibers within catheter components and prevent the optical fibers from being repositioned while moving within a body lumen to obtain the predictable result of improved positioning and/or shape determination and to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and catheter (endograft) to obtain the predictable result of improved positioning and target acquisition as taught by Tang.

With respect to claims 35, Gutierrez as modified teaches the method as recited in claim 31.
wherein registering OSS data with image data on the vessel includes registering the endograft with the guidewire using one or more radiopaque markers along a length of the guidewire.
In the field of analysis and treatment of a body lumen, Tang teaches wherein registering OSS data with image data on the vessel includes registering the endograft with the guidewire using one or more radiopaque markers along a length of the guidewire (Para [0219], “Two radiopaque marker bands 37 are fixed about guidewire sheath 35 in order to help an operator to obtain information about the location of catheter 10 in the body of a patient (e.g. with the aid of a fluoroscope).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of guidewire localization of Gutierrez, in view of Belleville to include radiopaque markers along the guidewire sheath for improved registration of guidewire and catheter location and/or orientation between the guidewire and device being deployed to obtain the predictable result of improved positioning and target acquisition as taught by Tang.
Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793